DETAILED ACTION
	
This office action is in reply to the amendment dated April 15, 2021. 
Claims 2 and 9 have been amended; and claims 1, 11-14 and 16 have been canceled. 

Allowable Subject Matter
Claims 2-10, 15 and 17-20 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose an engine assembly comprising: an engine having a crankshaft that is caused to rotate in response to a firing of the engine, a backplate affixed to the engine and comprising one or more air flow passages formed therethrough: an engine cooling fan operatively coupled to the crankshaft so as to be rotated by the crankshaft, the engine cooling fan coupled to the crankshaft on a side of the backplate opposite the engine: and a fan cover mounted over the engine cooling fan and secured to the backplate, the fan cover including an opening through which an air flow is provided to the engine cooling fan; wherein the backplate and the fan cover collectively form an air guide that directs a flow of cooling air generated by the engine cooling fan through the one or more air flow passages of the backplate and to the engine wherein the backplate comprises: a main section having an opening therein through which the crankshaft passes; and a pair of arms extending off from the main section, with each of the pair of arms having formed therein a respective air flow passage of the one or more air flow passages.

Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 2-10, 15 and 17-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEUTA HOLBROOK/
Examiner
Art Unit 3747

/GEORGE C JIN/            Primary Examiner, Art Unit 3747